DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second -paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10 recite “a timing setpoint signal”, “generating a control signal based on the timing setpoint signal” are vague and unclear.  Specifically, it leaves the reader in doubt as to the meaning of technical feature to which it refers (what timing setpoint signal from a time gate circuit), thereby rendering the definition of the subject matter of claim unclear. 
Regarding claims 1 and 10 recite “a detection shell” is vague and unclear.  Specifically, it leaves the reader in doubt as to the meaning of technical feature to which it refers (is the 
Claims 2-9 and 11-18 are dependent to claims 1 and 10, and therefore, claims 2-9 and 11-18 are rejected with the same reasons set forth to claims 1 and 10, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2005/0195101) in view of Tsuji (US 2009/0079563).
Regarding claims 10 and 1, Stevens discloses a motion detector and a method and of operation of the motion detector with an adjustable detection shell, the method comprising:
at a time gate circuit, a timing setpoint signal (paragraph [0011]; e.g., The RGR includes a range gate that enables measuring reflected signals during a time gate period) and (paragraphs [0029], [0038]; see the time gate is preferably set for the time it takes a microwave pulse to propagate a maximum distance 10 within container 2 and reflect back to RGR 8);
generating a control signal by the time gate circuit for a reception circuit based on the timing setpoint signal (Claim 1: a detector operative during a predetermined time period for 
receiving a reflected RF signal at the reception circuit (paragraph [0030]; e.g., When reflected microwave signals are measured) and (Claim 1: a micro-impulse radar …. receiving reflected microwave signals).
Stevens discloses a motion detector detects motion based on Doppler shift signals exceed a threshold, but fails to specifically disclose receiving, at an electronic processor, a signal from the reception circuit indicative of motion occurring within a detection shell; and generating, by the electronic processor, a notification when the signal from the reception circuit is indicative of motion occurring within the detection shell. 
However, Tsuji discloses receiving, at an electronic processor, a signal from the reception circuit indicative of motion occurring within a detection shell (paragraphs [0021]; [0029];e.g., object movement distance recognition means that determines a movement distance per unit of time of the object based on a change in this detected object distance information over time); and 
generating, by the electronic processor, a notification when the signal from the reception circuit is indicative of motion occurring within the detection shell (paragraphs [0021]; [0029]; an alarm signal output control means that performs control so that an alarm signal is outputted when the detection target object presence determination means determines that a detection target object is present). 
Therefore, taking the teachings of Stevens in combination of Tsuji as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to receiving a signal from the reception circuit indicative of motion occurring within a detection shell; and generating a notification when the signal from the reception circuit is indicative of 
Regarding claims 11 and 2, Stevens in combination with Tsuji discloses the method and the motion detector according to claims 10 and 1, wherein generating the notification occurs when a magnitude of the signal received from the reception circuit is greater than a threshold (Stevens: paragraphs [0030], [0042]). 
Regarding claims 12 and 3, Stevens in combination with Tsuji discloses the method and the motion detector according to claims 11 and 2, further comprising adjusting the threshold based on a user input (Tsuji: paragraphs [0021], [0026]). 
Regarding claims 13 and 4, Stevens in combination with Tsuji discloses the method and the motion detector according to claims 10 and 1, further comprising generating a Doppler signal based on the reflected RF signal and a mixer control signal, and adjusting timing of the mixer control signal based on the timing setpoint signal (Stevens: paragraphs [0041]; [0042]; e.g., Adjustable 10 to 100 nanosecond delay circuit 20 is preferably settable to separate delays for detecting objects within predetermined container sizes). 
Regarding claims 14 and 5, Stevens in combination with Tsuji discloses the method and the motion detector according to claims 10 and 1, wherein receiving the timing setpoint signal includes receiving the timing setpoint signal from an input interface and wherein the timing setpoint signal is used to adjust timing of control signals generated by the time gate circuit (Stevens: paragraphs [0038], [0041]). 
Regarding claims 15 and 6, Stevens in combination with Tsuji discloses the method and the motion detector according to claims 14 and 5, wherein receiving the timing setpoint signal 
Regarding claims 16 and 7, Stevens in combination with Tsuji discloses the method and the motion detector according to claims 14 and 5, wherein receiving the timing setpoint signal includes receiving the timing setpoint signal from an external computing device (Stevens: paragraph [0017], [0054]). 
Regarding claims 17 and 8, Stevens in combination with Tsuji discloses the method and the motion detector according to claims 10 and 1, wherein receiving the timing setpoint signal includes receiving a setting for an inner edge of the detection shell and an outer edge of the detection shell (Stevens: paragraph [0011] see a range gate measuring reflected signals during a time gate period). 
Regarding claims 18 and 9, Stevens in combination with Tsuji discloses the method and the motion detector according to claims 10 and 1, wherein receiving the timing setpoint signal sets an average range of the detection shell and a width of the detection shell (Stevens: paragraphs [0029], [0037]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648